Citation Nr: 0017294	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a right femur fracture prior to 
October 25, 1994.

2.  Entitlement to a disability rating in excess of 20 
percent for the residuals of a right femur fracture after 
October 25, 1994.

3.  Entitlement to an increased original disability rating 
for the residuals of second, third, fourth, and fifth 
metatarsals fractures with surgical scars, currently rated 10 
percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for right leg scars. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Boston, 
Massachusetts, and Los Angeles, California, Regional Offices 
(RO) of the Department of Veterans Affairs (VA).  

In April 1979 the Boston, Massachusetts RO granted 
entitlement to service connection for the residuals of a 
right femur fracture, assigned a 10 percent disability 
rating, the residuals of second, third, fourth, and fifth 
metatarsals fractures with surgical scars, assigned a 10 
percent disability rating, and right leg scars, assigned a 0 
percent disability rating.  The veteran submitted a notice of 
disagreement as to the assigned compensation ratings in 
September 1979, and subsequent to an October 1979 statement 
of the case perfected his appeal.  As the record does not 
indicate these matters have been withdrawn or finally 
adjudicated, the Board finds the issues listed on the title 
page of this decision remain on appeal.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that separate or 
"staged" schedular disability ratings may be assigned 
subsequent to an initial award of service connection based 
upon the facts in each case.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The record reflects that in April 1980 the Boston, 
Massachusetts RO granted entitlement to a temporary total 
rating based upon hospitalization effective from 
November 12, 1979, and assigned a 10 percent evaluation from 
March 1, 1980 for the residuals of a right femur fracture.  
The Boston, Massachusetts RO confirmed the assigned 
disability ratings in decisions dated in July 1983, 
June 1988, and January 1992.  

In September 1992 the Boston, Massachusetts RO granted 
entitlement to a temporary total rating based upon 
hospitalization effective from June 9, 1992, and assigned a 
10 percent evaluation from August 1, 1992.  A January 1995 
hearing officer's decision found the veteran's appeal from 
the January 1992 rating decision was not timely but that the 
appeal was timely from the September 1992 rating decision.

In July 1996 the Los Angeles, California RO granted 
entitlement to an increased 20 percent disability rating for 
the residuals of a right femur fracture with surgical scars 
and right knee arthritis and, in essence, found no clear and 
unmistakable error in the April 1979 rating decision as to 
the compensation level assigned for right leg scars.

The Board finds, in light of the fact that the veteran's 
disagreement from the April 1979 rating decision remains on 
appeal, that the issues certified by the Los Angeles, 
California RO for appellate review of whether an appeal from 
a January 1992 rating decision was timely filed and whether 
the April 20, 1979, rating decision involved clear and 
unmistakable error are moot.  


REMAND

The veteran contends, in essence, that he is entitled to 
increased or separate ratings for his service-connected 
disabilities.  After careful review of the record, the Board 
finds that this case is not yet ready for appellate review.

Specifically, the Board finds that in a March 1995 VA Form 9 
and in a September 1995 VA Form 9 the veteran requested a 
personal hearing before a member of the Board at the RO 
("Travel Board").  In May 2000 the veteran was notified 
that a video conference hearing had been scheduled as an 
alternative to a Travel Board hearing but that if he did not 
respond he would be kept on the schedule for a future visit 
by a Board member.  The veteran did not respond.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
development:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  The veteran should be 
asked to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the veteran's due process rights.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




